Name: COMMISSION REGULATION (EEC) No 1317/93 of 28 May 1993 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products, particularly with a view to the application of the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  economic geography
 Date Published: nan

 No L 132/78 Official Journal of the European Communities 29 . 5. 93 COMMISSION REGULATION (EEC) No 1317/93 of 28 May 1993 amending Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products, particularly with a view to the application of the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1108/93 of 4 May 1993 concerning certain detailed rules for the application of the Bilateral Agreements on agriculture concluded between the Community, of the one part, and Austria, Finland, Iceland, Norway and Sweden, of the other part ('), and in particular Article 1 thereof, cheese with Austria, Finland and Norway to the new arrangements with those countries ; whereas that transi ­ tion necessitates the inclusion of quantities already imported in 1993 under the old arrangements in the determination of the overall quantities eligible for Community concessions in 1993 ; whereas the calculation method to be used for that purpose should be the follo ­ wing : the quantities for 1993, adjusted pro rata temporis, eligible under the old arrangements, should be added to the quantities, adjusted pro rata temporis, provided for 1993 under the new arrangements, the total being then be adjusted by any difference between the quantities actually imported under the old arrangements in 1993 and the quantities, adjusted pro rata temporis, eligible under the old arrangements in 1993 ; Whereas, in addition, the description of the agency issuing IMA 1 certificates in Austria should be amended and certain other technical adjustments should be made to Regulation (EEC) No 1767/82 ; Whereas, by Council Regulation (EEC) No 3813/92 of 18 December 1993 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (6), the Council abolished the system of monetary compensatory amounts ; whereas, therefore, it is necessary to delete Article 8 of Regulation (EEC) No 1767/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, Having regard to Council Regulation (EEC) No 804/68 of &gt; ¢ 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regula ­ tion (EEC) No 2071 /92 (3), and in particular Article 14 (7) thereof, Whereas the Community has signed, in parallel with the agreement on the European Economic Area, agreements with Austria, Finland, Iceland, Norway and Sweden ; whereas the agreements cover arrangements for the two-way trade in cheese with Austria, Finland, Norway and Sweden ; whereas the arrangements provide for the opening of annual reduced-levy tariff quotas for certain cheeses originating in those countries ; whereas the arran ­ gements with Austria, Finland and Norway replace previous arrangements for the two-way trade in cheeses concluded with those countries ; whereas the new arrange ­ ments with the latter countries necessitate adjustments to Commission Regulation (EEC) No 1767/82 laying down detailed rules for applying specific import levies on certain milk products (4), as last amended by Regulation (EEC) No 3648/92 0 ; HAS ADOPTED THIS REGULATION : \ Whereas the Community has undertaken to apply the said Bilateral Agreements on agriculture from 15 April 1993 ; whereas the arrangements provide for the quanti ­ ties to be adjusted pro rata temporis for 1993 ; whereas it is also necessary to ensure a smooth transition in 1993 from the old arrangements for the two-way trade in Article 1 Regulation (EEC) No 1767/82 is hereby amended as follows : 1 . Article 8 is deleted. 2. Annex I is replaced by the Annex to this Regulation. (') OJ No L 113, 7. 5. 1993, p. 1 . 0 OJ No L 148, 28 . 6. 1968, p. 13. (3) OJ No L 215, 30 . 7. 1992, p. 64. b) OJ No L 196, 5 . 7. 1982, p. 1 . (5 OJ No L 369, 18 . 12. 1992, p . 15 . (&lt; ¢) OJ No L 387, 31 . 12. 1992, p. 1 . 29 . 5 . 93 Official Journal of the European Communities No L 132/79  in the introductory wording of point I, letter (t) and the words 'Turunmaa or Lappi cheese' are deleted, 3 . In Annex III :  in the introductory wording of point D, sub-hea ­ ding 'ex 0406 30' is replaced by 'ex 0406 30 10',  point D 3 is deleted,  point D.5 is replaced by the following : 'Box 1 5 : in the case of products originating in Austria, Finland or Norway, however, box 15 need not be completed,'  in point I , 1 , the words Turunmaa cheese or 'Lappi cheese' are deleted,  points M, N, O and P are deleted. 4. In Annex IV the headings 'Austria' and 'Finland are replaced by the following : 'Austria 0406 Cheese Zentrale des Milchwirt- Vienna 0406 30 Processed cheese schaftsfonds A-1013 Wien Wipplingerstrasse 30 Finland 0406 Cheese Valtion Maitovalmisteiden Helsinki' Tarkastuslaitos Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 1993 . For the Commission Rene STEICHEN Member of the Commission No L 132/80 Official Journal of the European Communities 29. 5 . 93 ANNEX 'ANNEX I Import levy  . . - , . . in ECU per CN code Description Country of origin JQQ ^ net weight (a) 0402 29 1 1 Special milk, for infants ('), in hermetically sealed containers of a net Switzerland 36,27 ex 0404 90 53 content not exceeding 500 g, of a fat content by weight exceeding ex 0404 90 93 10 % and not exceeding 27 % (b) 0406 20 10 Glaris herb cheese (known as Schabziger) produced from skimmed Switzerland 6 % of the 0406 90 19 milk with the addition of finely ground herbs customs value (c) ex 0406 90 13 Emmental, Gruyere, Sbrinz, Appenzell, Fromage Fribourgeois, Switzerland 18,13 ex 0406 90 15 Vacherin Mont d'Or and Tete de Moine, of a minimum fat content ex 0406 90 17 of 45 % by weight in the dry matter, matured for at least 18 days in the case of Vacherin Mont d'Or, at least two months in the case of Fromage Fribourgeois and at least three months in the case of the others :  Whole cheese with rind (2) (a), of a free-at-frontier value (3) of at x least ECU 348,56 and not more than ECU 372,70 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of at least 1 kg and less than 5 kg and of a free-at-frontier value (3) not less than ECU 372,70 and less than ECU 396,84 per 100 kg net weight (d) ex 0406 90 13 Emmental, Gruyere, Sbrinz, Appenzell, Fromage Fribourgeois, Switzerland 9,07 ex 0406 90 1 5 Vacherin Mont d'Or and Tete de Moine, of a minimum fat content ex 0406 90 17 of 45 % by weight in the dry matter, matured for at least 18 days in the case of Vacherin Mont d'Or, at least two months in the case of Fromage Fribourgeois, and at least three months in the case of the others :  Whole cheeses with rind (2) (a), of a free-at-frontier value (3) not less than ECU 372,70 per 100 kg net weight  Pieces packed in vaccum or in inert gas (4), with rind (2) (a) on at least one side, of a net weight of not less than 1 kg and a free-at ­ frontier value (3) not less than ECU 396,84 per 100 kg net weight  Pieces packed in vacuum or in inert gas (4), of a net weight not more than 450 g and a free-at-frontier value (3) not less than ECU 430,63 per 100 kg net weight (e) 0406 All cheeses subject to an annual quota of 9 850 tonnes originating in Finland 18,00 Finland (6) (f) ex 0406 Cheeses other than processed subject to an overall annual tariff quota Austria exempt of 13 950 tonnes originating in Austria (6) (g) ex 0406 90 21 Cheddar, made from unpasteurized milk, of a minimum fat content Canada 12,09 of 50 % by weight in the dry matter, matured for a least nine months, of a free-at-frontier value (3) per 100 kg net weight of not less than :  ECU 282,67 in the case of whole cheeses (2) (b)  ECU 300,78 in the case of cheeses of a net weight of not less than 500 g  ECU 312,84 in the case of cheeses of a net weight less than 500 g subject to an annual tariff quota of 2 750 tonnes 29 . 5 . 93 Official Journal of the European Communities No L 132/81 Import levy * c   m ECU perCN code Description Country of origin ^ ^ net weight (h) ex 0406 90 21 Whole cheddar cheeses (2) (a), of a minimum fat content of 50 % by Australia 15,00 weight in the dry matter, matured for at least three months, subject New Zealand to an annual tariff quota of 9 000 tonnes, 6 500 tonnes of which originating in New Zealand and 2 500 tonnes of which originating in Australia (i) 0406 90 1 1  Cheddar, and Australia 1 5,00  Other cheeses intended for processing, subject to an annual tariff New Zealand quota of 3 500 tonnes, 3 000 tonnes of which originating in New Zealand and 500 tonnes of which originating in Australia (j) ex 0406 30 10 Processed cheese, not grated or powdered, in the blending of which Switzerland 36,27 only Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schab ­ ziger), put up for retail sale (*) ; of a free-at-frontier value (3) not less than ECU 242,58 per 100 kg net weight and of a fat content not exceeding 56 % by weight in the dry matter (1) 0406 30 Processed cheese, not grated or powdered, subject to an annual tariff Austria exempt quota of 3 750 tonnes, originating in Austria (6) (m) ex 0406 90 25 Tilsit, of a fat content not exceeding 48 % by weight in the dry Romania 67,71 matter Switzerland (n) ex 0406 90 25 Tilsit, of a fat content exceeding 48 % by weight in the dry matter Romania 91,89 Switzerland (o) ex 0406 90 29 Kashkoval , made exclusively from sheep's milk matured for at least Bulgaria 55,64 two months, of a minimum fat content of 45 % in the dry matter Cyprus and a minimum dry matter content of 58 %, put up in forms not . Hungary exceeding 10 kg, whether wrapped in plastic or not Israel Romania Turkey Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia (p) 0406 90 31 Cheeses made exclusively from sheep's milk or buffalo milk, in Bulgaria 55,64 0406 90 50 containers containing brine, or in sheepskin or goatskin bottles Cyprus Hungary Israel Romania Turkey Bosnia-Herzegovina, Croatia, Slovenia, Montenegro, Serbia and the former Yugoslav Republic of Macedonia No L 132/82 Official Journal of the European Communities 29 . 5 . 93 CN code Description Country of origin Import levy in ECU per 100 kg net weight (s) ex 0406 90 39  Jarisberg, of a minimum fat content of 45 % by weight in the Norway 55,00 ex 0406 90 89 dry matter, and of a minimum dry matter content of 56 %, matured for at least three months :  whole with rind, from 8 to 12 kg  in rectangular blocks of a net weight not exceeding 7 kg (4)  in pieces packed in vacuum or in inert gas, of a net weight exceeding 150 g and not exceeding 1 kg (4)  Ridder, of a minimum fat content of 60 % by weight in the dry matter and matured for at least four weeks :  whole with rind, from 1 to 2 kg  in pieces packed in vacuum or in inert gas, with rind on at least one side, of a net weight of at least 150 g (4), originating in Norway, subject to a annual tariff quota of 2 200 tonnes (6) (u) ex 0406 90 89 Tulum Peyniri, made from sheep's milk or buffalo milk, in indivi- Turkey 55,64 dual plastic packings of a content not exceeding 10 kg . 1 : (v) ex 0406 90 50 Halloumi Cyprus 22,88 ex 0406 90 89 (') Special milk for infants means products free from pathogenic germs and which have fewer than 10 000 revivifiable aerobic bacteria and fewer than two coliform bacteria per gramme. 0 (a) "Whole cheeses, with rind" means whole cheeses of the following net weights :  Emmental :  Gruyere :  Sbrinz :  Bergkase :  Appenzell :  Fromage Fribourgeois :  Tete de Moine :  Vacherin Mont d'Or : not less than 60 kg but not more than 1 30 kg inclusive ; not less than 20 kg but not more than 45 kg inclusive ; not less than 20 kg but not more than 50 kg inclusive ; not less than 20 kg but not more than 60 kg inclusive ; not less than 6 kg but not more than 8 kg inclusive ; not less than 6 kg but not more than 10 kg inclusive ; not less than 0,700 kg but not more than 4 kg inclusive ; not less than 0,400 kg but not more than 3 kg inclusive ; For the purposes of these provisions, rind" is defined as follows : "The rind of such cheeses is the outer layer formed from the cheese itself, having a distinctly more solid consistency and a distinctly darker colour", (b) "Whole cheddar cheeses" means :  whole cheeses of a net weight of not less than 33 kg but not more than 44 kg inclusive,  cubic blocks or parallelepipeds of cheese of a net weight of not less than 10 kg. (') "Free-at-frontier value" means the free-at-frontier price or fob price in the country of exportation , plus an amount, where appropriate, for delivery and insurance costs to the customs territory of the Community. (4) The concession shall apply to rectangular blocks or pieces packed in vacuum or in inert gas provided that the packagings of such goods bear at least the following particulars :  the name of the cheese,  the fat content by weight in the dry matter,  the packer responsible,  the country of origin of the cheese . (-*) The expression "put up for retail sale" shall be taken to apply to cheese put up in immediate packings of a net weight not exceeding 1 kg containing portions or slices of an individual net weight not exceeding 100 g. (6) For 1993 the overall annual quantities provided for under the arrangements shall be defined as follows : W = [X x 8,5/ 12] - [Z - (Y x 3,5/ 12)] where : W is the actual quota to be opened on 15 April ; X is the annual quota under the Oporto agreement ; Y is the annual quota under the previous arrangement and opened on 1 January ; Z is the quantity to be imported under Y up to 15 April.'